Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 1 of 13   PageID #:
                                    4586



 MARR JONES & WANG
 A LIMITED LIABILITY LAW PARTNERSHIP

 RICHARD M. RAND                2773-0
 SARAH O. WANG                  6649-0
 Pauahi Tower
 1003 Bishop Street, Suite 1500
 Honolulu, Hawaii 96813
 Tel. No. (808) 536-4900
 Fax No. (808) 536-6700
 rrand@marrjones.com

 Attorneys for Defendant
 MARRIOTT OWNERSHIP RESORTS, INC.


                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  ANDREW GRANT; SANDRA                   CIVIL NO. 16-00451 LEK-RLP
  DENISE KELLY; and ROBIN
  REISINGER,                             DEFENDANT MARRIOTT
                                         OWNERSHIP RESORTS, INC.’S
                     Plaintiff,          TRIAL BRIEF; CERTIFICATE OF
                                         SERVICE
           vs.

  MARRIOTT OWNERSHIP
  RESORTS, INC.; and DOE
  DEFENDANTS 1-100,
                                         Trial: December 4, 2018
                     Defendant.          Judge: The Hon. Leslie E. Kobayashi




 1119936
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 2 of 13             PageID #:
                                    4587



                     DEFENDANT MARRIOTT OWNERSHIP
                        RESORTS, INC.’S TRIAL BRIEF

                Defendant MARRIOTT OWNERSHIP RESORTS, INC.

 (“Defendant” or “MORI”), by and through its attorneys, respectfully submits its

 brief to assist the Court as to the law, and other issues that may arise during the

 trial of this matter.

 I.        ANTICIPATED SIGNIFICANT DISPUTED ISSUES OF LAW

           A.   Plaintiffs’ Theory of the Discrimination
                Plaintiffs have consistently asserted that “more favorable” (i.e., more

 likely to purchase) tours were assigned to non-Caucasian sales executives rather

 than to Caucasian sales executives such as Plaintiffs. As a result of the allegedly

 discriminatorily assigned tours, Caucasian sales executives such as Plaintiffs did

 not meet their sales performance requirements and were subjected to discipline

 and, ultimately, termination from employment. See, e.g., 2nd Am. Compl. ¶¶ 25-

 30, 36-55, 73-83, 87-131, 136-47, 310-15, 334-36, 340, 361, 453-63, 580-89, 597,

 609-11 [Doc 1-5]; Pl. Kelly Dep. Tr. at 18-19, 66-68, 72-73, 164-65, 185-87, 200-

 02 [Doc 78-2]; Pl. Reisinger Dep. Tr. at 246-47, 252-57, 298-99 [Doc 80-2]; Pl.

 Grant Dep. Tr. at 60-61 [Doc 83-2]; Pl. Kelly’s Concise Statement of Facts at ¶ 42

 [Doc 97].

                Apart from the allegedly racially discriminatory tour assignments,

 Plaintiffs have not alleged that other policies or practices by MORI were racially


 1119936
                                             2
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 3 of 13                PageID #:
                                    4588


 discriminatory. To be sure, Plaintiffs have disputed whether other policies or

 practices applied to them under certain factual circumstances; for example,

 Plaintiff Reisinger has claimed that she had a doctor’s note for one of her absences

 that resulted in discipline under MORI’s attendance policy, see Pl. Robin

 Reisinger’s Mem. of Opp’n to Def. [MORI’s] Mot. for Sum. J. at 11 [Doc 98], and

 Plaintiff Grant has argued that he had authorization for one of the absences that

 resulted in one written warning and that he did not really “threaten” another

 employee so as to warrant a second written warning, see Pl. Andrew Grant’s Mem.

 in Opp’n to [MORI’s] Mot. for Sum. J. at 6-7 [Doc 111], but Plaintiffs have not

 argued that they, as Caucasians, were disciplined for violating the attendance or

 other policies while non-Caucasians were not disciplined for the same conduct.

              Plaintiffs cannot now, on the eve of trial, change their theory of case

 to assert that other policies or practices by MORI were racially discriminatory.

 See, e.g., Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292-94 (9th Cir. 2000)

 (holding plaintiff could not proceed on theories of liability not raised in the

 complaint); Scantlin v. GE, Civ. No. EDCV 10-00333 VAP(OPx), 2014 U.S. Dist.

 LEXIS 177378, at *21-*23 (C.D. Cal. Dec. 22, 2014) (denying motion to modify

 the Court’s pretrial conference order to allow plaintiffs to change their theory of

 the case); Chisholm v. Mem’l Sloan-Kettering, Civ. No. 09-8211, 2011 U.S. Dist.




 1119936
                                            3
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 4 of 13                PageID #:
                                    4589


 LEXIS 53243, at *12 (S.D.N.Y. May 13, 2011) (holding that plaintiff “may not

 assert a new theory of recovery for the first time on the eve of trial”).

           B.   Good Faith Belief

                The relevant inquiry is not whether the employer’s termination

 decision was objectively correct. Rather, the employer need only establish that it

 had an honest belief in the reasons for its actions. Villiarimo v. Aloha Island Air,

 Inc., 281 F.3d 1054, 1063 (9th Cir. 2002) (“In judging whether [the employer’s]

 proffered justifications were ‘false,’ it is not important whether they were

 objectively false....Rather, courts “only require that an employer honestly believe

 its reason for its actions, even if its reason is ‘foolish or trivial or even baseless.’”)

 (emphasis in original); Marugame v. Napolitano, Civ. No. 11-00710 LEK-BMK,

 2013 U.S. Dist. LEXIS 122831, at *63-*64 (D. Haw. Aug. 28, 2013) (“when the

 court examines the employer’s proffered reasons for the adverse employment

 action, it is not important whether they were objectively false; courts only require

 that an employer honestly believed its reason for its actions, even if its reason is

 foolish or trivial or even baseless”); Medina v. FCH Enters., Civ. No. 12-00364

 JMS-KSC, 2013 U.S. Dist. LEXIS 87629, at *27-*28 (D. Haw. June 19, 2013)

 (“Perhaps it was not necessary [for Zippy’s] to terminate [plaintiff] for the October

 21, 2010 incident….But the question before the court is not whether Zippy’s

 should have discharged [the plaintiff].” Instead, “the question is whether Zippy’s



 1119936
                                              4
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 5 of 13            PageID #:
                                    4590


 improperly discharged her because of her gender, in violation of federal law.”)

 (emphasis in original).

                The honest belief standard embodies the principle that courts do not

 act as a super personnel department that second guesses employers’ business

 decisions, even when such decisions may be incorrect. Medina, 2013 U.S. Dist.

 LEXIS 87629 at *28 (noting that “it is not the role of the federal courts to ‘act as a

 super personnel department that second guesses the employer’s business

 judgments”) (quotations omitted); see also Riggs v. Airtran Airways, Inc., 497 F.3d

 1108, 1119 (10th Cir. 2007) (“Even a mistaken belief can be a legitimate, non-

 pretextual reason for an employment decision. Thus, we consider the facts as they

 appeared to the person making the decision, and we do not second-guess the

 employer’s decision” because the court’s “role is to prevent intentional

 discriminatory hiring practices, not to act as a ‘super personnel department,’

 second guessing employers’ honestly held (even if erroneous) business

 judgments.”).

           C.   Admissibility of Hearsay Statements of Non-Supervisory
                Employees

                Based on Plaintiffs’ pleadings, motions and Declarations submitted in

 this case, MORI anticipates that Plaintiffs will seek to refer to and/or rely upon

 hearsay statements allegedly made by current or former non-supervisory

 employees of MORI. Such statements are hearsay under Fed. R. Evid. 802 and,


 1119936
                                            5
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 6 of 13              PageID #:
                                    4591


 therefore, are inadmissible unless Plaintiffs establish that a hearsay exception

 applies. See, e.g. Coyaso v. Bradley Pac. Aviation, Inc., Civ. No. 11-00267

 JMS/RLP, 2012 U.S. Dist. LEXIS 62144, at *37-*38 (D. Haw. May 3, 2012)

 (proponent of hearsay must prove an exception or exemption by a preponderance

 of the evidence).

              To the extent that Plaintiffs attempt to rely on an “unavailable

 witness” exception as set forth in Fed. R. Evid. 804(a)(5), they must provide, by a

 preponderance of the evidence, that the declarant “is absent from the trial … and

 [Plaintiffs have] not been able, by process or other reasonable means, to procure …

 the declarant’s attendance or testimony.” Fed. R. Evid. 804(a)(5). The Plaintiffs

 “must prove that he or she made a good faith, reasonable attempt to secure the

 witness' attendance at trial.” Banks v. Prudential Cal. Realty, No. 92-55750, No.

 92-56037, 1994 U.S. App. LEXIS 791, at *8-*9 (9th Cir. Jan. 10, 1994). Where

 no attempt has been made to depose a witness, that witness cannot be said to be

 unavailable. Simulnet E. Assocs. v. Ramada Hotel Operating Co., Nos. 95-16339,

 95-16340, 1997 U.S. App. LEXIS 19952, at *19 (9th Cir. July 31, 1997) (citing

 United States v. Gabriel, 715 F.2d 1447, 1451 (10th Cir. 1983) (under Rule

 804(a)(5) “an attempt [must] be made to depose a witness (as well as to seek his

 attendance) as a precondition to the witness being deemed unavailable”)). Here,




 1119936
                                           6
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 7 of 13                 PageID #:
                                    4592


 where only one Plaintiff sought to take any depositions (which were successfully

 taken), Plaintiffs cannot show unavailability of any out-of-court declarants.

           D.   Admissibility of Alleged Statements by Long-Former Employees

                Plaintiff Grant, in particular, has alleged that a discriminatory

 comment was made by a former Director of Sales, Peter Park, in 2006. See 2nd

 Am. Comp. ¶¶ 12-15; Pl. Grant Dep. Tr. at 36 [Doc 83-2]. To the extent any of the

 Plaintiffs attempt to refer to or rely on such comments by non-decision makers, the

 comments should be deemed inadmissible on the ground that they are irrelevant

 under Fed. R. Evid. 401 and 402, or, even if they are remotely relevant, on the

 ground that they are more prejudicial than probative pursuant to Fed. R. Evid. 403.

 See, e.g., Hanley v. Siemens Med. Sols. Health Servs. Corp., Civ. No. 01-71826-

 DT, 2003 U.S. Dist. LEXIS 3506, at *8-*9 (E.D. Mich. Feb. 6, 2003) (excluding as

 irrelevant allegedly discriminatory remarks by a supervisor who left employment

 six months before another supervisor made the decision to lay off the plaintiff and

 who was not shown to “play[] any part in the decision to select Plaintiff for lay

 off”); Roberts v. Wal-Mart Stores, Civ. No. 95-0059-H, 1997 U.S. Dist. LEXIS

 924, at *8 (W.D. Va. Jan. 28, 1997) (“’Stray remarks by persons not involved in

 the employment decision-making process are not material to a finding of

 discrimination unless those remarks are made to the decision-makers and have

 some impact on the … process.’”) (quoting Garrett v. Lujan, 799 F. Supp. 198,



 1119936
                                             7
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 8 of 13           PageID #:
                                    4593


 200 (D.D.C. 1992) (citing Price Waterhouse v. Hopkins, 490 U.S. 228, 277, 104 L.

 Ed. 2d 268, 109 S. Ct. 1775 (1989) (O'Connor, J., concurring in judgment))).

           E.   Damages

                1.    Back Pay and Front Pay are Equitable Remedies that Must
                      be Decided by the Court, Not a Jury

                Federal law is clear that back pay and front pay (including

 employment benefits) are equitable, and not legal, remedies in the context of

 employment law; reinstatement and back pay are specifically referenced as

 equitable remedies in Title VII, 42 U.S.C. § 2000e-5(b), and front pay, which is an

 alternative to the equitable remedy of reinstatement, is also undisputedly equitable

 in nature. See, e.g., Caudle v. Bristow, 224 F.3d 1014, 1020 (9th Cir. 2000) (“Title

 VII of the Civil Rights Act of 1964 permits courts to grant equitable remedies to

 employees…. The relevant remedies include reinstatement and awards of back pay

 and front pay.”).

                Likewise under Hawaii law, back pay and front pay are equitable, and

 not legal, remedies in the context of employment law. As under Title VII, back

 pay is specifically referenced as an equitable remedy in Haw. Rev. Stat. § 378-5,

 and front pay, which is an alternative to the equitable remedy of reinstatement, is

 also indisputably equitable in nature. See, e.g., SCI Mgmt. Corp. v. Sims, 71 P.3d

 389, 403 (Haw. 2003); Ross v. Stouffer Hotel Co. (Haw.) Ltd., 879 P.2d 1037, 1047

 (Haw. 1994) accord Macglashan v. ABS LINCS KY, Inc., 448 S.W.3d 792, 795


 1119936
                                            8
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 9 of 13             PageID #:
                                    4594


 (Ky. 2014) (in a case under Kentucky’s whistleblower protection statute,

 concluding that front pay was recoverable as “actual damages” under the statute in

 lieu of the equitable remedy of reinstatement).

              The distinction between legal and equitable remedies is significant

 because while legal remedies may, where appropriate, be decided by a jury,

 equitable remedies are to be determined and awarded solely by the courts. See,

 e.g., Lutz v. Glendale Union High Sch., 403 F.3d 1061, 1069 (9th Cir. 2005)

 (“there is no right to have a jury determine the appropriate amount of back pay,” as

 “back pay remains an equitable remedy to be awarded by the district court in its

 discretion.”); Pollard v. E.I. DuPont de Nemours & Co., 532 U.S. 843, 852 (2001)

 (front pay is not part of the “compensatory damages” that may be determined by

 the jury pursuant to the Civil Rights Act of 1991); see also McCue v. Kan. Dep’t of

 Human Res., 165 F.3d 784, 792 (10th Cir. 1999) (as “front pay is a form of

 equitable relief … to be awarded by the judge, not the jury,” the district court

 “erred in submitting the issue of front pay to the jury”). Where, as in the instant

 case, there is to be a jury trial of an action in which both legal and equitable

 remedies are sought, “it is well-established that … the jury decides legal questions

 and awards legal damages and the court decides equitable questions and awards

 equitable relief.” Mathewson v. Aloha Airlines, Inc., 919 P.2d 969, 991 n.22 (Haw.

 1995).



 1119936
                                            9
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 10 of 13           PageID #:
                                     4595



              2.    Once the Plaintiff Finds Comparable Employment, No Back
                    Pay or Front Pay May be Awarded

              Back pay must be reduced by any amounts a plaintiff earned from

 employment during the back pay period. See, e.g., Bichindaritz v. Univ. of Wash.,

 No. C10-1371RSL, 2012 U.S. Dist. LEXIS 21451, at *7 (W.D. Wa. Feb. 21, 2012)

 (“Amounts earned following the adverse employment action operate to reduce a

 back pay award….”). Similarly, front pay awards “must be reduced by the amount

 plaintiff could earn using reasonable mitigation efforts.” Gotthardt v. AMTRAK,

 191 F.3d 1148, 1157 (9th Cir. 1999) (citations omitted). Therefore, once a plaintiff

 finds comparable employment with a commensurate salary, any award of back pay

 or front pay must be discontinued. See, e.g., Hardenbrook v. UPS, 490 Fed. App’x

 45, 46, 2012 U.S. App. LEXIS 15258, at *3 (9th Cir. July 24, 2012) (recognizing

 that once the plaintiff finds comparable employment with a commensurate salary,

 front pay should be discontinued); Ram Nehara v. Cal., Civ. No. 1:10-cv-00491

 JLT, 2013 U.S. Dist. LEXIS 63994, at *10 (E.D. Cal. May 3, 2013) (“Front pay

 should extend only for a reasonable period for the victim to secure comparable

 employment.”); Merrell v. Chartiers Valley Sch. Dist., 51 A.3d 286, 297 (Pa.

 Commw. Ct. 2012) (back pay amount eliminated in years where the plaintiff

 earned more than he would have in his prior employment).

              A plaintiff who voluntarily quits comparable, interim employment

 fails to exercise reasonable diligence in the mitigation of damages. See, e.g.,


 1119936
                                          10
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 11 of 13            PageID #:
                                     4596


 DiSalvo v. Chamber of Commerce, 568 F.2d 593, 597-98 (8th Cir. 1978); Stone v.

 D.A.& S. Oil Well Servicing Inc., 624 F.2d 142, 144 (10th Cir. 1980); Muller v.

 U.S. Steel Corp., 509 F.2d 923, 930 (10th Cir. 1975); see generally Brady v.

 Thurston Motor Lines, Inc., 753 F.2d 1269, 1277-78 (4th Cir. 1985).

              3.     “Actual Damages” Under the HWPA

              “Actual damages” under the HWPA do not include emotional distress

 damages. See, e.g., Kuhnert v. Allison, 76 Haw. 39, 45, 868 P.2d 457, 463 (Haw.

 1994) (distinguishing actual damages from punitive damages); Fed. Aviation

 Admin. v. Cooper, 566 U.S. 284 (2012) (finding that emotional distress damages

 are not “actual damages” in the context of the Privacy Act).

 II.       CONCLUSION

              Defendant respectfully requests that the Court consider this brief with

 respect to any issues addressed herein that may arise during the trial of this matter.

              DATED:       Honolulu, Hawaii, November 20, 2018.



                                                 /s/ Richard M. Rand
                                                RICHARD M. RAND
                                                SARAH O. WANG

                                                Attorneys for Defendant
                                                MARRIOTT OWNERSHIP
                                                RESORTS, INC.




 1119936
                                           11
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 12 of 13             PageID #:
                                     4597


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  ANDREW GRANT; SANDRA                          CIVIL NO. 16-00451 LEK-RLP
  DENISE KELLY; and ROBIN
  REISINGER,                                    CERTIFICATE OF SERVICE

                        Plaintiff,

           vs.

  MARRIOTT OWNERSHIP
  RESORTS, INC.; and DOE
  DEFENDANTS 1-100,

                        Defendant.




                             CERTIFICATE OF SERVICE

                 I hereby certify that, on the date and by the method of service noted

 below, a true and correct copy of the foregoing was served on the following at their

 last known addresses:

                 Served electronically through CM/ECF:

                 CHARLES H. BROWER, ESQ.             honlaw@lava.net

                 Attorney for Plaintiff
                 ANDREW GRANT




 1119936
Case 1:16-cv-00451-LEK-RLP Document 179 Filed 11/20/18 Page 13 of 13   PageID #:
                                     4598




             ELIZABETH JUBIN FUJIWARA, ESQ. ejfujiwara.law1@gmail.com
             JOSEPH T. ROSENBAUM, ESQ.      jtr@frlawhi.com

             Attorneys for Plaintiffs
             SANDRA DENISE KELLY


             MICHAEL P. HEALY, ESQ.           honolululawyer@outlook.com

             Attorney for Plaintiff
             ROBIN REISINGER

             DATED:       Honolulu, Hawaii, November 20, 2018.


                                            /s/ Richard M. Rand
                                           RICHARD M. RAND
                                           SARAH O. WANG

                                           Attorneys for Defendant
                                           MARRIOTT OWNERSHIP
                                           RESORTS, INC.




 1119936
                                       2
